NO. 07-09-0388-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                      MAY 17, 2010


           In the Matter of the Marriage of STEPHANIE YVONNE CABELLO
               And MATTHEW MARSIAL CABELLO and In the Interest of
              MATTHEW MARSIAL CABELLO JR. and YANIN AGUSTINA
                                  CABELLO, Children
                          _____________________________

            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

            NO. 76,966-D; HONORABLE DON R. EMERSON, PRESIDING


                                 Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Matthew Marsial Cabello (appellant) filed a pro se notice of appeal seeking to

alter the trial court=s judgment on child support. We dismiss the appeal. The clerk=s

record was filed with this court on January 19, 2010. No reporter’s record was taken.

On February 1, 2010, appellant filed a motion for extension of time to file his brief, which

was granted to March 22, 2010. On March 25, 2010, appellant filed a second extension

to file his pro se brief, which was granted to April 21, 2010, with the admonition that no

further extensions would be granted. No brief was filed by that date, so the Court

notified appellant on April 28, 2010, that the due date for the brief had lapsed, that the

brief had not been filed, and that if it was not received by May 5, 2010, the appeal would
be dismissed for want of prosecution. To date, no brief or motion to extend the deadline

has been filed. Nor has the court received any explanation for the omission.


       Accordingly, we dismiss the appeal for want of prosecution. TEX. R. APP. P.

38.8(a)(1); 42.3(b).


                                               Per Curiam




                                           2